In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00417-CV

JESSE JAMES FITNESS, LLC, OUTLAW          §    On Appeal from the 362nd District
BOOTCAMP OF MCKINNEY, LLC,                     Court
OUTLAW BOOTCAMP FRANCHISE, LLC,           §
OUTLAW BOOT CAMP, A TEXAS                      of Denton County (18-2672-362)
LIMITED LIABILITY COMPANY, JESSE J.       §
LEYVA, INDIVIDUALLY, OUTLAW                    February 20, 2020
FITCAMP FRANCHISE, LLC, OUTLAW            §
FITCAMP, LLC, AND OUTLAW LIFE,                 Opinion by Chief Justice Sudderth
LLC, Appellants

V.

FLOSSIE STILES, INDIVIDUALLY,
Appellee


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By ___/s/ Bonnie Sudderth______________
                                        Chief Justice Bonnie Sudderth